Citation Nr: 1605538	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  11-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) lumbar spine, from August 24, 2004 to June 28, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine with intervertebral disc syndrome (IVDS) of circumflex nerve status-post discectomy C5-6.

3.  Entitlement to a separate compensable rating for peripheral neuropathy right upper extremity associated with DDD of the cervical spine with IVDS of circumflex nerve status-post discectomy C5-6, prior to June 29, 2011, a disability rating in excess of 10 percent until October 22, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to June 1982 with subsequent active duty training in the reserves

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

During the period of the appeal, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) in a November 2014 Rating Decision.  Therefore, the claim for TDIU has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In November 2012, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in April 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to a disability rating in excess of 10 percent for DJD lumbar spine, from August 24, 2004 to June 28, 2011, and in excess of 20 percent thereafter, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of a temporary total evaluation (TTE) has been raised by the record in October 2008 and February 2009 letters from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to June 29, 2011, the Veteran's DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, was primarily productive of forward flexion of the cervical spine to 40 degrees.  

2.  From June 29, 2011, the Veteran's DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, was primarily productive of forward flexion of the cervical spine to 25 degrees.

3.  Prior to June 29, 2011, the Veteran had no peripheral neuropathy in his right upper extremity.

4.  From June 29, 2011 to April 24, 2013, the Veteran's peripheral neuropathy right upper extremity associated with DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, was characterized as moderate.

5.  Affording the Veteran the benefit of the doubt, from April 25, 2013, his peripheral neuropathy right upper extremity associated, with DDD of the cervical spine with IVDS of circumflex nerve status-post discectomy C5-6, was characterized as severe.


CONCLUSIONS OF LAW

1.  Prior to June 29, 2011, the criteria for a disability rating in excess of 10 percent for DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5242 (2015).

2.  From June 29, 2011, the criteria for a 20 percent disability rating, but not greater, for DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, are met.  Id.

3.  Prior to June 29, 2011, the criteria for a separate compensable disability rating for peripheral neuropathy right upper extremity associated with DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.6, 4.7, 4.123, 4.124a, Diagnostic Code 8518 (2015).

4.  From June 29, 2011 to April 24, 2013, the criteria for a disability rating greater than 10 percent for peripheral neuropathy right upper extremity associated with DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, are not met.  Id.

5.  Affording the Veteran the benefit of the doubt, from April 25, 2013, the criteria for a separate compensable disability rating of 30 percent, but no higher, for peripheral neuropathy right upper extremity associated with DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, are met.  Id.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).
The U.S. Supreme Court has made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  Moreover, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error, but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VCAA notice letters were sent to the Veteran in August 2009 and May 2014.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in March 2011 and supplemental statements of the case (SSOC) in August 2012 and November 2014.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his DDD of the cervical spine and peripheral neuropathy of the right upper extremity in June 2011, April 2013, May 2014, June 2014, and September 2014.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims for increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the Georgia Department of Veterans Services.  The representative and the VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's service-connected DDD of the cervical spine and peripheral neuropathy of the right upper extremity.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).
III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in April 2014.  The Board specifically instructed the RO to obtain all VA treatment records, to include the Veteran's vocational rehabilitation folder, schedule the Veteran for an examination to determine the nature, extent, and severity of any orthopedic and neurologic impairment related to his service-connected lumbar and cervical spine disabilities, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder.  In an April 2014 message, the Atlanta AOJ reported that the Veteran's vocational rehabilitation records were unavailable.  The Veteran was afforded examinations to address his service-connected back disabilities in May 2014, June, 2014, and September 2014.  Thereafter, the Veteran's claims were readjudicated in a November 2014 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2015).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2015).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis  

Increased Rating for DDD of the Cervical Spine

The Veteran's DDD of the cervical spine is rated at 10 percent, according to the General Rating Formula, which contemplates diseases and injuries of the spine.  38 C.F.R. § 4.71a (2015).

The Veteran asserts that his DDD of the cervical spine warrants a rating higher than 10 percent.  Based on the competent medical evidence of record, the Board finds that a disability rating of 20 percent, but no higher, is warranted from June 29, 2011.

The Veteran's DDD may be rated pursuant to the General Rating Formula for diseases and injuries of the spine set forth in  Diagnostic Codes 5235-5243.  Id.

The minimum 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  Id.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

The maximum 100 percent rating is warranted for with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine.  Id.

The notes applicable to the General Formula are as follows: 

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.
The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating IVDS, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrant a rating of 60 percent.  Id.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Prior to June 29, 2011

In an April 2009 Compensation and Pension (C&P) examination report, the Veteran reported that he experienced stiffness and numbness as a result of his spine condition.  He reported no loss of bladder control but loss of bowel control.  He reported constant pain in his hands, neck, and back.  The Veteran noted that the pain traveled to his back, leg, arm, hands, and sides.  He reported that the pain was squeezing, burning, aching, sharp, and cramping.  The Veteran noted additional symptoms of spasms and debilitating pain in his lower back and sides.  

The VA examiner noted that the examination revealed no evidence of radiating pain on movement and no evidence of muscle spasm, tenderness, or ankylosis of the cervical spine.

Range of motion results for the cervical spine were flexion to 45 degrees with no objective evidence of pain on motion, extension to 45 degrees with no objective evidence of pain on motion, right and left lateral flexion to 45 degrees with no objective evidence of pain on motion, and right and left rotation to 80 degrees with no objective evidence of pain on motion.  The VA examiner noted that the joint function of the spine was additionally limited after repetitive use by pain, which had a major functional impact.  The functioning of the Veteran's cervical spine was not additionally limited by weakness, lack of endurance, and incoordination.

On review, the Board finds that a disability rating in excess of 10 percent is not warranted under the General Rating Formula prior to June 29, 2011.  See 38 C.F.R. § 4.71a (2015).  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  This rating is inapplicable because the April 2009 C&P examination found that the Veteran had forward flexion of the cervical spine to 45 degrees, when taking into account range of motion loss dure flare-ups, and did not have cervical spine ankylosis, muscle spasm, guarding severe enough to result in an abnormal gait, or an abnormal spinal contour.  Id.

From June 29, 2011

In a June 2011 C&P examination report, the Veteran reported that he had limitation in walking because of his spine condition.  He reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and weakness.  The Veteran indicated that he had bowel problems in relation to his spine condition and reported obstipation.

The VA examiner reported that there was no evidence of radiating pain on movement, muscle spasm, guarding, weakness, loss of tone, or atrophy of the limbs.  Examination of the Veteran revealed tenderness described as cervical paraspinal and vertebral tenderness.  There was no ankylosis of the cervical spine.

Range of motion results for the cervical spine were forward flexion to 40 degrees with objective evidence of pain on motion beginning at 25 degrees, extension to 42 degrees with no objective evidence of pain on motion, right lateral flexion to 12 degrees with objective evidence of pain on motion beginning at 10 degrees, left lateral flexion to 15 degrees with no objective evidence of pain on motion, right rotation to 50 degrees with no objective evidence of pain on motion, and left rotation to 45 degrees with no objective evidence of pain on motion.  After repetitive use testing, forward flexion was to 35 degrees, extension was to 40 degrees, right and left lateral flexion was to 10 degrees, right rotation was to 50 degrees, and left rotation was to 40 degrees.  The VA examiner noted that the joint function of the spine was additionally limited by pain after repetitive use testing.  The Veteran's cervical spine was not limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.  

In an April 2013 C&P examination report, the Veteran was diagnosed with DJD of the cervical spine with IVDS, right musculocutaneous nerve.  The Veteran reported that his condition had worsened.  He noted that he was unable to control his urine and often wet himself.  The Veteran reported that he was in a constant state of pain with a depressed quality of life.  The VA examiner noted that the Veteran had flare-ups which impacted the function of his cervical spine.  The Veteran described the impact as difficulty turning right or left without severe pain in his neck, limited range of motion, and increased numbness and burning in all his extremities.

Range of motion results for the cervical spine were forward flexion to 30 degrees with objective evidence of pain on motion beginning at 30 degrees, extension to 30 degrees with objective evidence of pain on motion beginning at 30 degrees, right and left lateral flexion to 30 degrees with objective evidence of pain on motion beginning at 30 degrees, and right and left lateral rotation to 65 degrees with objective evidence of pain on motion beginning at 65 degrees.  The Veteran was able to perform repetitive use testing and range of motion results were unchanged and the Veteran had no additional limitation in range of motion of the cervical spine.  

The Veteran had functional loss and/or functional impairment of the cervical spine consisting of less movement than normal and pain on movement.  He also had localized tenderness or pain to palpation for joints/soft tissue of the cervical spine but had no guarding or muscle spasm.  His gait was normal.  Muscle strength testing for elbow flexion, elbow extension, wrist flexion, wrist extension, finger flexion, and finger abduction were all normal.  The Veteran had no muscle atrophy.  Deep tendon reflexes were all normal.  The Veteran had no other neurologic abnormalities related to the cervical spine such as bowel or bladder problems and did not have IVDS.  The Veteran used a cane regularly.  There was no functional impairment of such a severity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

In a May 2014 C&P examination report, the Veteran was diagnosed with degenerative arthritis of the spine.  The Veteran reported flare-ups and stiffness.  Range of motion results for the cervical spine were forward flexion to 20 degrees with objective evidence of pain on motion beginning at 20 degrees, extension to 20 degrees with objective evidence of pain on motion beginning at 20 degrees, right and left lateral flexion to 25 degrees with objective evidence of pain on motion beginning at 25 degrees, and right and left lateral rotation to 40 degrees with objective evidence of pain on motion beginning at 40 degrees.  The Veteran was able to perform repetitive use testing but there was no additional limitation in range of motion.  

The Veteran had function loss and/or functional impairment consisting of less movement than normal, weakened movement, and pain on movement.  The Veteran had localized tenderness or pain to palpation but no muscle spasm or guarding.  The Veteran did not have IVDS of the cervical spine.  The Veteran used a brace occasionally and a cane regularly.  The Veteran's cervical spine condition was not so severe that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

On review, the Board finds that a disability rating of 20 percent, but no higher, is warranted under the General Rating Formula from to June 29, 2011.  See 38 C.F.R. § 4.71a (2015).  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  This rating is warranted because the June 2011 C&P examination found that the Veteran had forward flexion of the cervical spine to 25 degrees, when taking into account range of motion loss dure flare-ups.  Id.  

At no time during the period under appeal did the Veteran warrant a disability rating in excess of 20 percent.  The Veteran did not have forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the entire cervical spine, or unfavorable ankylosis of the entire cervical spine.  Id.

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243.  Under Diagnostic Code 5243, a 30 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  However, there is no evidence showing that the Veteran had been prescribed bed rest by a physician due to incapacitating episodes of back disease.  A higher or separate rating under Diagnostic Code 5243 for IVDS is not applicable.  Id.

The Board has considered the effects of pain on the functional impairment resulting from the Veteran's DDD of the cervical spine.  However, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected DDD of the cervical spine are contemplated in the 20 percent rating, specifically in the Veteran's adjusted forward flexion to 25 degrees as a result of range of motion loss during flare-ups.  There is no indication that pain, due to the Veteran's DDD, has caused functional loss greater than that considered by the rating already assigned.  38 C.F.R. §§ 4.40, 4.45 (2014); See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board acknowledges that the Veteran is competent to report the observable cervical spine symptoms that he experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of his DDD of the cervical spine.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's DDD.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the objective medical findings and opinions provided by the June 2011, April 2013, and May 2014 C&P examiners have been accorded greater probative weight and outweigh the Veteran's lay statements and testimony.

Based on the above analysis, a rating of 20 percent, but no higher is warranted, effective June 29, 2011.


Increased Rating for Peripheral Neuropathy of the Right Upper Extremity

The Veteran's separate compensable rating for peripheral neuropathy right upper extremity associated with DDD of the cervical spine, dominant hand, with IVDS of circumflex nerve status-post discectomy C5-6, is rated at 10 percent, from June 29, 2011, according to Diagnostic Code 8518 for paralysis of the circumflex nerve, and 20 percent from October 22, 2013.  38 C.F.R. § 4.124a, Diagnostic Code 8518 (2015).

The Veteran asserts that his peripheral neuropathy warrants a rating higher than 10 percent prior to June 29, 2011, and a rating higher than 20 percent prior to October 22, 2013.  Based on the competent medical evidence of record, the Board finds that a disability rating of 30 percent, but no higher, is warranted from April 25, 2013.

The Veteran's peripheral neuropathy may be rated pursuant to Diagnostic Code 8518.  38 C.F.R. § 4.124a, Diagnostic Code 8518 (2015).

The minimum noncompensable rating is warranted for mild paralysis of the circumflex nerve.  Id.

A 10 percent disability rating is warranted for moderate paralysis of the major and minor circumflex nerve.  Id.

A 20 percent disability rating is warranted for severe paralysis of the minor circumflex nerve.  Id.

A 30 percent disability rating is warranted for severe paralysis of the major circumflex nerve.  Id. 

The maximum 50 percent disability rating is warranted for complete paralysis of the circumflex nerve; abduction of arm is impossible, outward rotation is weakened; muscles supplied are deltoid and teres minor.  Id.


Prior to June 29, 2011

In an April 2009 C&P examination report, the VA examiner reported that neurological examination of the Veteran's upper extremities revealed motor and sensory functions within normal limits.  Upper extremity reflexes were normal.

On review, the Board finds that a compensable disability rating is not warranted prior to June 29, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8518 (2015).  A 10 percent rating is warranted for moderate paralysis of the circumflex nerve.  This rating is inapplicable because the April 2009 C&P examination did not find any paralysis in the Veteran's circumflex nerve.  Id.

From June 29, 2011

In a June 2011 C&P examination report, the VA examiner reported that the Veteran's cervical spine sensory function was impaired.  The examination of the thoracic spine revealed no sensory deficits of T1.  An examination of C5 revealed a sensory deficit of the right lateral shoulder and right upper arm.  The Veteran's C5 had motor weakness of right shoulder abduction 4/5.  The right upper extremity reflexes revealed biceps jerk 2+ and triceps jerk 2+.  The upper extremities showed no signs of pathologic reflexes and normal cutaneous reflexes.  There were signs of cervical IVDS.  The VA examiner noted that the most likely peripheral nerve was the circumflex nerve.  

On review, the Board finds that a disability rating of 10 percent, but no higher, is warranted under Diagnostic Code 8518.  Id.  A 10 percent rating is warranted for moderate paralysis of the circumflex nerve.  Id.  A higher disability rating is not warranted because the June 2011 C&P examination report did not show that the Veteran had severe major or minor paralysis of the circumflex nerve.  Id.

From April 25, 2013

In an April 2013 C&P examination report, the Veteran was diagnosed with right upper extremity peripheral neuropathy.  The Veteran reported that the condition had worsened due to constant severe pain and overall disrupted quality of life.  The VA examiner noted that the Veteran was right hand dominant.

The examiner reported that the Veteran had symptoms attributable to his peripheral nerve condition.  The Veteran had moderate constant pain, moderate intermittent pain, severe paresthesias and/or dysesthesias, and moderate numbness in his right upper extremity.  

In a June 2014 C&P examination report, the Veteran was diagnosed with peripheral neuropathy.  The Veteran reported that the condition had worsened and his numbness and burning sensations had increased.  The VA examiner noted that the Veteran was right hand dominant.

The examiner reported that the Veteran had symptoms attributable to his peripheral nerves.  The Veteran had moderate constant pain, severe intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness in his right upper extremity.

On review, the Board finds that a disability rating of 30 percent, but no higher, is warranted under Diagnostic Code 8518.  Id.  A 30 percent rating is warranted for severe paralysis of the major circumflex nerve.  Id.  This rating is warranted because the April 2013 C&P examination found that the Veteran had severe paralysis in his major circumflex nerve.  Id.

At no time during the period under appeal did the Veteran warrant a disability rating in excess of 30 percent.  The Veteran did not have complete paralysis of the circumflex nerve; abduction of arm is impossible, outward rotation is weakened; muscles supplied are deltoid and teres minor.  Id.

The Board acknowledges that the Veteran is competent to report the observable peripheral neuropathy symptoms that he experienced, such as any pain or functional impairment.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without the appropriate medical training and expertise, which the record has failed to show, the Veteran is not competent to provide an opinion on a medical matter, such as the nature and severity of his peripheral neuropathy of the circumflex nerve, right upper extremity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the medical evidence of record to be highly probative as to the current nature and severity of the Veteran's peripheral neuropathy of the right upper extremity.  The reports were based on physical examinations and provided sufficient information to allow the Board to apply the schedular criteria.  Thus, although the Veteran's competent and credible reports of symptoms have been considered and are probative, the Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  As such, the objective medical findings and opinions provided by the June 2011, April 2013, and June 2014 C&P examiners have been accorded greater probative weight and outweigh the Veteran's lay statements and testimony.

Based on the above analysis, a rating of 30 percent, but no higher, is warranted, effective April 25, 2014.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected DDD of the cervical spine and peripheral neuropathy of the circumflex nerve, right upper extremity.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's DDD and peripheral neuropathy symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability pictures represented by the 20 percent rating assigned for his DDD of the cervical spine and 30 percent for his peripheral neuropathy of the circumflex nerve, right upper extremity.  See 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5235-5243, 8518 (2015).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his DDD of the cervical spine and peripheral neuropathy of the circumflex nerve, right upper extremity, with the pertinent schedular criteria does not show that his service-connected DDD and peripheral neuropathy present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's DDD and peripheral neuropathy.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Considerations

As the Veteran was granted TDIU in a November 2014 rating decision, effective June 29, 2011, the matter of a TDIU is moot.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 3.321(b)(1) (2013).


ORDER

Prior to June 29, 2011, a disability rating in excess of 10 percent for DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, is denied.

From June 29, 2011, a disability rating of 20 percent, but no higher, for DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, is granted, subject to the laws and regulations governing monetary benefits.

Prior to June 29, 2011, a separate compensable disability rating for peripheral neuropathy right upper extremity associated with DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, is denied.

From June 29, 2011 to April 24, 2013, a separate disability rating greater than 10 percent for peripheral neuropathy right upper extremity associated with DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, is denied.

Affording the Veteran the benefit of the doubt, from April 25, 2013, a separate disability rating of 30 percent, but no higher, for peripheral neuropathy right upper extremity associated with DDD of the cervical spine, with IVDS of circumflex nerve status-post discectomy C5-6, is granted, subject to the laws and regulations governing monetary benefits.
REMAND

In the April 2014 remand, the Board directed the AOJ to schedule the Veteran for an appropriate VA examination to determine the nature extent, frequency, and severity of his DJD lumbar spine.  The examiner was asked to specifically indicate whether the Veteran had bowel or bladder problems attributable to his service-connected lumbar spine disability.  In a September 2014 C&P examination report, the examiner opined that that the Veteran's bowel and bladder problems were less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine disability.  However, the rationale provided did not address the Veteran's history of bowel or obstipation problems, as noted in the April 2009, and June 2011 C&P examination reports.  It only addressed the Veteran's bladder problems.

The VA examiner noted that the Veteran had diabetes mellitus, which can cause urinary frequency, but never addressed his bowel problems.  As such, the Board considers this opinion to be inadequate and of minimal probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A new VA opinion is necessary to determine if the Veteran's bowel and obstipation problems were attributable to his service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his DJD lumbar spine, to include any bowel or obstipation problems.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3. Forward the Veteran's claims file to an appropriate VA specialist for an opinion regarding whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bowel or urinary problems are attributable to his service-connected lumbar spine disability.

4. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

5. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Appellant with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


